DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

           RICHARD BLUMBERG and ESTELLE BLUMBERG,
                         Appellants,

                                      v.

WELLS FARGO BANK, NATIONAL ASSOCIATION, As Indenture Trustee
              For MSCC HELOC TRUST 2007-1,
                        Appellee.

                                No. 4D18-2253

                                [March 7, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David A. Haimes, Judge; L.T. Case No. 14-007767
CACE.

   Eric Lee of Lee & Amtzis, P.L., Boca Raton, for appellants.

   No brief filed on behalf of appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and KLINGENSMITH, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.